                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 CHARLES TALBERT                                 CIVIL ACTION

                    v.                           NO. 18-2518

 RACHAEL CIGLAR



                                          ORDER

       AND NOW, this 15th day of February 2019, upon considering Defendant's Motion to

dismiss (ECF Doc. No. 25) the second amended Complaint (ECF Doc. No. l 7),pro se Plaintiffs

Response (ECF Doc. No. 27), and after having provided Plaintiff with an opportunity to twice

before amend his Complaint to attempt to state a claim under the First, Fourth or Fourteenth

Amendments, and for reasons in the accompanying Memorandum, it is ORDERED:


       1.     Defendant's Motion to dismiss (ECF Doc. No. 25) is GRANTED;

      2.      We DISMISS this case with prejudice;

       3.     We DENY Defendant's request to revoke informa pauperis status as moot; and,

      4.     The Clerk of Court shall close this case.
